Case: 1:17-cv-08544 Document #: 287 Filed: 01/25/20 Page 1 of 1 PageID #:2550

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Mark Adams, et al.
                                Plaintiff,
v.                                                 Case No.: 1:17−cv−08544
                                                   Honorable Charles R. Norgle Sr.
BRG Sports, Inc., et al.
                                Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, January 25, 2020:


       MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiffs' unopposed
motion for substitution of Christopher Moser, Chapter 7 Trustee, for plaintiff Jeffrey
Wodka [284] is granted. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
